DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application is being examined under the pre-AIA  first to invent provisions. 
Panel Decision from the Pre-Appeal
The ground(s) of rejection set forth in the Office action dated 10/22/2020 from which the Pre-appeal is taken have been modified by the Pre-Appeal brief decision dated 03/30/2021. A list of rejections withdrawn by the examiner (if any) is included under the subheading "WITHDRAWN REJECTIONS." New grounds of rejection (if any) are provided under the subheading "NEW GROUNDS OF REJECTION."
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/11/2021 is in compliance with the provision of 37 CFR 1.97, has been considered by the Examiner, and made of record in the application file.
NEW GROUNDS OF REJECTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.
Claims 2-15 are rejected under 35 U.S.C. 102(b) as being anticipated by Kahn  Patent Application No.:( US 8,195,122 B1) hereinafter referred as Kahn.
For claim 2,  Kahn teaches a mobile device, comprising: 
geo-location circuitry to determine a geographic location of the mobile device (510 fig 5) (column 4, lines 37-42 teaching the GPS calculating the positioning of the device); and 
cellular network searching circuitry to search for a cellular network (column 1 lines 57-62), wherein the cellular network searching circuitry is arranged to search for the cellular network (545 fig 5 ) (column 9, lines 19-31)  ( threshold above is the coverage in the area which represents signal with connection in the location at normal rate ), and, if the geographic location corresponds to a geographic location having cellular network coverage below the predetermined threshold (515 fig 5 ) (column 8, lines 58-60) ( threshold below is the dead zone which represents no signal and  does not have connection, approaching to the a “no signal area” ) , the cellular network searching circuitry is to search for the cellular network at a reduced rate (reduce rate= reduced signal) (column 4, lines 4-9), (column 8, lines 60-67) and (column 9, lines 4-16).  
For claim 3, Kahn teaches the mobile device, wherein the geo- location circuitry comprises Global Positioning System (GPS) circuitry configured to receive GPS signals to determine the geographic location of the mobile device (column 4, lines 23-44).  
For claim 4, Kahn teaches the mobile device, wherein the geo-location circuitry is a Global Position System (GPS) receiver (column 4, lines 37-44).
For claim 5, Kahn teaches the mobile device, wherein the reduced rate of cellular network searching is a power-saving rate relative to the normal rate (column 6, lines 52-59).  
For claim 6, Kahn teaches the mobile device, wherein the reduced rate of cellular network searching comprises searching for the cellular network infrequently relative to the normal rate (column 3, lines 8-15).  
For claim 7, Kahn teaches the mobile device, wherein the cellular network coverage is determined by the cellular network searching circuitry according to the geographic location of the mobile device (column 2, lines 28-41).  
For claim 8, Kahn teaches the mobile device, wherein predetermined threshold is a coverage hole threshold (column 3, lines 6-15).  
For claim 9, official notice is taken by a mobile device further comprising an antenna is well known in the art as mentioned in the specification paragraph [0059] lines 1-3. Thus, it would have been obvious for the person of ordinary skill in the art at the time of the invention to utilize a mobile device further comprising an antenna. The motivation being that it receives signals from 
For claim 10,  Kahn teaches the  mobile device, wherein cellular network searching circuitry is configured to search the cellular network for a base station providing cellular coverage to the mobile device(column 5, lines 14-19).  
For claim 11, Kahn teaches a method, comprising:
 determining a geographic location of the mobile device (510 fig 5) (column 4, lines 37-42 teaching the GPS calculating the positioning of the device);
 searching for a cellular network at a normal time interval when the geographic location of the mobile device corresponds to a location having cellular network coverage greater than or equal to a predetermined limit (545 fig 5 ) (column 9, lines 19-31)  ( threshold above is the coverage in the area which represents signal with connection in the location at normal rate ); and searching for the cellular network at a reduced time interval when the geographic location of the mobile device corresponds to a geographic location (515 fig 5 ) (column 8, lines 58-60) ( threshold below is the dead zone which represents no signal and  does not have connection, approaching to the a “no signal area” ) having cellular network coverage less than the predetermined limit (column 4, lines 4-9), (column 8, lines 60-67) and (column 9, lines 4-16). 
For claim 12, Kahn teaches the method, wherein the determining the geographic location of the mobile device comprises receiving GPS signals (column 4, lines 37-44).  
For claim 13, Kahn teaches the system, comprising:
cellular network searching circuitry to search for a cellular network (column 1 lines 57-62); and
wherein the cellular network searching circuitry is arranged to perform a normal rate of cellular network searching when it is determined that the geographic Serial No. 15/371,120 Page 4 location of the mobile device corresponds to a location having cellular network coverage above a predetermined threshold (545 fig 5 ) (column 9, lines 19-31)  ( threshold above is the coverage in the area which represents signal with connection in the location at normal rate ) , (510 fig 5 )(column 4, lines 37-42 teaching the GPS calculating the positioning of the device), and, if it is determined that the geographic location corresponds to a geographic location having cellular network coverage below (515 fig 5 ) (column 8, lines 58-60) ( threshold below is the dead zone which represents no signal and  does not have connection, approaching to the a “no signal area” ), the cellular network searching circuitry is configured to perform a reduced rate of cellular network searching (column 4, lines 4-9), (column 8, lines 60-67) and (column 9, lines 4-16).  
For claim 14, Kahn teaches a non-transistor machine-readable medium storing processor-executable instructions that when executed cause one or more processors to perform operations comprising: 
determining a geographic location of the mobile device (510 fig 5) (column 4, lines 37-42 teaching the GPS calculating the positioning of the device); 
determining a rate at which to search for a cellular network, wherein a normal rate of cellular network searching is determined when the geographic location of the mobile device corresponds to a location having cellular network coverage greater than or equal to a predetermined limit (545 fig 5 ) (column 9, lines 19-31)  ( threshold above is the coverage in the area which represents signal with connection in the location at normal rate ), and, if the geographic location of the mobile device corresponds to a geographic location having cellular network coverage less than the predetermined limit (515 fig 5 ) (column 8, lines 58-60) ( threshold below is the dead zone which represents no signal and  does not have connection, approaching to the a “no signal area” ), determining a reduced rate of cellular network searching (column 4, lines 4-9), (column 8, lines 60-67) and (column 9, lines 4-16); and  searching for a cellular network at the determined rate  (column 3, lines 8-25).  
For claim 15, Kahn teaches a non-transitory machine-readable medium according to claim 14, wherein determining the geographic location of the mobile device comprises receiving GPS signals (column 4, lines 37-44).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH AREVALO whose telephone number is (571)270-3121.  The examiner can normally be reached on M-F 8:30-5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on (571)272-7915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH AREVALO/            Primary Examiner, Art Unit 2642